                 Case
               Case    19-487, DocumentDocument
                    1:95-cr-00942-JPC   64-1, 11/04/2020,
                                                 388 Filed2967545,
                                                            11/04/20Page1
                                                                      Pageof12of 2



                                                                                           S.D.N.Y. – N.Y.C.
                                                                                                   95-cr-942
                                                                                                 08-cv-1305
                                                                                                  18-cv-122
                                                                                                     Batts, J.

                              United States Court of Appeals                          USDC SDNY
                                                   FOR THE                            DOCUMENT
                                            SECOND CIRCUIT                            ELECTRONICALLY FILED
                                                                                      DOC #:   _________________
                                            _________________                         DATE FILED: ______________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 4th day of November, two thousand twenty.

      Present:
                     John M. Walker, Jr.,
                     Dennis Jacobs,
                     Joseph F. Bianco,
                           Circuit Judges.

      Ronald Ocasio,

                                    Petitioner,

                     v.                                                           19-487

      United States of America,

                                    Respondent.


      Petitioner moves for leave to file a successive 28 U.S.C. § 2255 motion, primarily based on
      Johnson v. United States, 576 U.S. 591 (2015), Sessions v. Dimaya, 138 S. Ct. 1204 (2018), and
      United States v. Davis, 139 S. Ct. 2319 (2019). Petitioner argues, inter alia, that his 18 U.S.C.
      § 924(c) convictions, predicated on, inter alia, conspiracy to commit murder under 18 U.S.C.
      § 1959(a)(5), are no longer valid after Johnson, Dimaya, and Davis. Upon due consideration, it
      is hereby ORDERED that the stay previously entered by this Court is lifted, Petitioner’s motion
      for leave to file a successive § 2255 motion is GRANTED, and this proceeding is
      TRANSFERRED to the district court. See 28 U.S.C. § 1631. Petitioner has made a prima facie
      showing that the proposed § 2255 motion satisfies the requirements of § 2255(h).* Bell v. United


      * For purposes of this order, we rely on the papers filed in the present proceeding, the indictment
      and judgment attached to the copy of Petitioner’s presentence report that was provided to this
      Court, the copy of the indictment included with the pdf version of Petitioner’s co-defendant’s
      direct appeal brief, see United States v. Ocasio (Rodriguez), 2d Cir. 98-1409 (L), 1999 WL
      33628832 (2d Cir. 1999) (brief and partial appendix), and this Court’s direct appeal decision
      affirming Petitioner’s criminal judgment, see United States v. Carrillo (Ocasio), 229 F.3d 177,
      178 (2d Cir. 2000), for the relevant details of Petitioner’s counts of conviction and the § 924(c)
CERTIFIED COPY ISSUED ON 11/04/20220
            Case
          Case    19-487, DocumentDocument
               1:95-cr-00942-JPC   64-1, 11/04/2020,
                                            388 Filed2967545,
                                                       11/04/20Page2
                                                                 Pageof22of 2




States, 296 F.3d 127, 128 (2d Cir. 2002) (per curiam) (discussing prima facie standard).

We acknowledge that Petitioner’s § 924(c) convictions might still be supported by valid predicates,
even if the predicate noted above is no longer valid after Johnson, Dimaya, and Davis. However,
making that determination in the present case would require detailed review of the criminal
proceedings and factfinding that the district court is better suited to perform, particularly since
portions of the record are not currently available to this Court. More importantly, that type of
detailed review and factfinding is generally inappropriate in a gatekeeping proceeding where the
Court only needs to determine whether a prima facie showing has been made and the Court is
statutorily required to reach a decision quickly (or as quickly as circumstances permit). See In re
Cannon, 931 F.3d 1236, 1243 (11th Cir. 2019).

As a consequence of our order, the district court will have the preliminary task of determining
whether the claims in Petitioner’s § 2255 motion – as to which we have only concluded that a
prima facie showing has been made as to one of them – satisfy the threshold requirements
governing successive § 2255 motions, including those set forth in 28 U.S.C. §§ 2244(a),
2244(b)(3)-(4), and 2255(h). See Massey v. United States, 895 F.3d 248, 251 (2d Cir. 2018).

For present purposes, we have not examined any other claims, or adopted any specific arguments,
raised by Petitioner. See United States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003) (“The
court of appeals must examine the [successive] application to determine whether it contains any
claim that satisfies . . . § 2255[(h)]. If so, the court should authorize the prisoner to file the entire
application in the district court, even if some of the claims in the application do not satisfy the
applicable standards.”), abrogated on other grounds by United States v. McRae, 793 F.3d 392, 401
(4th Cir. 2015).

It is further ORDERED that Petitioner’s motion for in forma pauperis status and assignment of
counsel is DENIED without prejudice to those matters being considered by the district court.

                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk of Court




predicates. See also S.D.N.Y. 95-cr-942, entry 152 (noting use of redacted indictment, with
renumbered counts, for jury deliberation purposes). Any dispute as to those matters should be
brought to the attention of the district court.
                                                2
